The Honorable Charles E. Moseley, Jr. Chairman, Mississippi County Election Commission Courthouse Blytheville, AR  72315
Dear Mr. Moseley:
This is in response to your request for an opinion on several questions that have arisen following passage of Act 593 of 1993 (A.C.A. 7-5-402(3) (Repl. 1993), which authorizes absentee voting in person in the county clerk's office without providing an excuse.  Your specific questions are as follows:
     1. Are `no excuse absentee voters' (early voters) required to complete an Application for Absentee and/or Statement of Voter?
     2. Is it required that the voted ballot be sealed in a `Ballot Card Envelope' and/or a cover envelope?
     3. How is the ballot to be secured in the office of the County Clerk or designated voting location until polls close on election day?
     4. Are the appointed election judges and clerks for absentee balloting responsible for duplicate (identical) lists of these early voters or is that done by clerks at time of voting?
     5. When will the votes be delivered to Election Commission?
With regard to your first question, please note that I have enclosed a copy of Attorney General Opinion 94-133, which concludes that an application for an absentee ballot is not required for those who are voting absentee in person pursuant to Act 593 of 1993.  The absentee voter statement is, however, required, as discussed in Opinion 94-133 at 3.
In response to your second question, it is my opinion that the marked ballot must be sealed in a small envelope and then placed together with the statement in a large envelope.  See Opinion 94-133 (copy enclosed) at 3.
It is my opinion, in response to your third question, that the ballots should be secured in the same manner as other absentee ballots.
With regard to your fourth question, it is my opinion that the listing of the names and voting precincts of those voting absentee pursuant to Act 593 will be made in accordance with A.C.A. 7-5-416 (Repl. 1993) (regarding the processing of absentee ballots).  See Opinion 94-133 at 3.  The judges and clerks for absentee balloting are responsible for these lists.
In response to your final question, it is my opinion that the ballots of those who vote absentee under Act 593 of 1993 (A.C.A. 7-5-402(3)) should be delivered with the other absentee ballots.  There is no suggestion in Act 593 that these ballots should be handled differently than other absentee ballots.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely, WINSTON BRYANT Attorney General
WB:cyh
Enclosure